Mr. Justice "Johnson
delivered the opinion of the court.
It is said, and I believe on good authority, that this application is in accordance with the practice of the English courts. The answer is that the practice in this state has been invariably and immemorially to make an officer of court a party by process. I have not seen nor do I believe that an)'' inconvenience has ¿resulted from it, and do not therefore think that it ought to be abandoned for another, although it might be equally practicable and convenient.
The motion is refused.
justices Huger, Colcock and Nott, concurred.